                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MATTHEW LEE STASZAK,

        Petitioner,

                v.                                         Civil No. 15-cv-20-JPG

 UNITED STATES OF AMERICA,                                 Criminal No 12-cr-40064-JPG

        Respondent.

                                              JUDGMENT

       This matter having come before the Court, and the Court having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that petitioner Matthew Lee Staszak’s motion

to vacate, set aside or correct his sentence pursuant to 28 U.S.C. § 2255 is denied, that judgment is

entered in favor of respondent United States of America and against petitioner Matthew Lee Staszak,

and that this case is dismissed with prejudice.



DATED: February 21, 2020                      MARGARET M. ROBERTIE, Clerk of Court

                                              s/Tina Gray, Deputy Clerk




Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
